Title: From Thomas Jefferson to George Wythe, 29 May 1786
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Paris May 29. 1786.

This will be handed you by Mr. Paradise, a Græcian and honest man by birth, a gentleman and man of learning by education, and our countryman by choice, the most rational of all titles. I need not say more to ensure him all the services you can render him. He has a heart which will repay your attentions with overflowings of gratitude. Probably he will want your counsels, perhaps too your encouragement to do what you shall find for his interest; for he is of a temperament disposing him to recoil from difficulties rather than meet and surmount them. This is a false calculation, for by shrinking from a small pain, it often recurs upon us from another quarter, with double force. His interests and inclinations would have led him to Virginia, but a singular dread which he has of thunder and the informations he had gathered that it is formidable about Williamsburg seemed to leave him fixed in England. I told him what many years residence both in the lower and upper Country, and particular observation enabled me to tell him, that there was infinitely less in the latter than former. He goes to try this, and the result on his sensations will determine him ultimately. Present me affectionately to Mrs. Wythe and be assured of the sincere esteem with which I am Dear Sir your friend & servt.,

Th: Jefferson

